Exhibit 10.2

 

EMPLOYMENT AGREEMENT

        This Employment Agreement (this “Agreement”) dated as of March 9, 2011
and effective August 11, 2010, is between HemaCare Corporation (“HemaCare” or
the “Company”) and Lisa Bacerra (“Executive”). This Agreement supersedes all
other previous agreements and/or writings pertaining to the subject matter
hereof.

        1.        At-Will Employment. HemaCare hereby employs Executive and
Executive hereby accepts employment to render services to the Company in the
position and with the duties and responsibilities described in Section 2.
Executive’s employment shall be at-will, meaning either Executive or the Company
may terminate the employment relationship at any time, with or without cause or
notice. No one, other than the Board of Directors, has the authority to change
the at-will nature of Executive’s employment, and the only way it can be changed
is in a writing signed by the Chairman of the Board. With the exception of
at-will employment, all other terms and conditions of employment may be changed
at any time in the sole discretion of the Company, with or without cause or
notice. No implied contract concerning any employment-related decision or term
or condition of employment can be established by any other statement, conduct,
policy or practice.

        2.        Position and Responsibilities.

                (a)        Position. Executive accepts employment with HemaCare
as Chief Financial Officer. Executive shall perform the services in that
capacity, subject to any reductions or other modifications to the services, and
together with such other and additional services, as may be determined or
assigned by HemaCare from time to time. Executive shall be an exempt employee.
Therefore, Executive shall be compensated on a salaried basis and is not
entitled to overtime premiums. Executive shall devote Executive’s best efforts
and full-time attention to the performance of Executive’s duties. Executive
shall be subject to the direction of HemaCare’s Board of Directors, which shall
retain full control of the means and methods by which Executive performs
Executive’s services and the place(s) at which services are rendered. Executive
shall be expected to travel if necessary or advisable to meet the obligations of
Executive’s position.

                (b)        Other Activity. During the term of this Agreement and
except on HemaCare’s prior written consent, Executive shall not (i) accept any
other employment; or (ii) engage, directly or indirectly, in any other business,
commercial, or professional activity (whether or not pursued for pecuniary
advantage) that creates or might create a conflict of interest with the Company,
competes or might compete with the Company’s business or negatively impacts or
might impact Executive’s performance, as determined in the sole discretion of
the Board of Directors.

                (c)        Representations and Warranties. Executive represents
and warrants that (i) Executive is fully qualified and competent to perform the
duties for which Executive is being hired, (ii) Executive currently has no
employment contract or other obligation to perform any type of services to any
third party, and (iii) Executive’s execution of this Agreement, Executive’s
employment with HemaCare, and the performance of the proposed duties shall not
violate any obligations Executive may have with any other individual or entity.
Executive agrees Executive will not use for the benefit of, or disclose to, the
Company any confidential information belonging to others unless Executive has
prior written permission from the owner of the confidential information (or
unless the Company has been granted such permission).

 

 

                (d)        Periodic Reviews. Executive shall be subject to
periodic reviews by HemaCare. The goal of the reviews shall be to provide
Executive and the Company the opportunity to discuss job tasks, identify and
help correct weaknesses, encourage and recognize strengths, and discuss methods
for improving performance. Executive understands that a positive performance
evaluation does not guarantee an increase in salary, or continued long-term
employment. Compensation increases and other terms and conditions of employment
are determined by and at the sole discretion of the Board of Directors. In
addition to these more formal performance evaluations, HemaCare encourages
Executive to discuss job performance on an ongoing basis.

        3.        Compensation and Benefits.

                (a)        Compensation. In consideration of the services to be
rendered under this Agreement, HemaCare shall pay Executive a monthly salary in
the amount of Thirteen Thousand Three Hundred Thirty Three Dollars and
Thirty-Four cents ($13,333.34), payable pursuant to HemaCare’s policies and
procedures, as they may be amended by HemaCare in its sole discretion.
HemaCare’s Board of Directors shall periodically review Executive’s compensation
and shall determine, in its sole discretion, whether and how much the existing
compensation shall be adjusted, without regard to any policy or practice
HemaCare may have for adjusting salaries. All compensation and comparable
payments to be paid to Executive under this Agreement shall be subject to
withholdings required or otherwise allowed by law. Executive acknowledges that
notwithstanding this Agreement, Executive’s compensation, as well as the other
terms, conditions and benefits of employment are at-will and may be changed at
any time in the sole discretion HemaCare.

                (b)        Discretionary Bonus. Executive may be entitled to up
to 40% of the base annual salary for achieving specified goals determined by the
Board of Directors. The discretionary bonus structure will typically put 100% of
Executive’s bonus at risk. Bonuses shall be paid no later than March 15 of the
following calendar year.

                (c)        Stock Options. Executive’s most recent grant of stock
options was on August 11, 2010 for 25,000 shares, vesting in 25% increments in
August 2011. August 2012. August 2013. August 2014. These shares were priced at
their fair market value at the close of business on the date of the grant. If
Executive’s employment with HemaCare ends for any reason, Executive will have up
to the earlier of (i) three months from the last day of employment, or (ii) the
expiration date of the original option term, in which to exercise any options
that may have vested during Executive’s employment. All of Executive’s options
shall vest at the time of a sale of HemaCare. From time to time, Executive may
be awarded additional options based on their availability in HemaCare’s
stockholder approved plan, Executive’s performance and in the discretion of the
Board of Directors, including a majority vote of non-employee Directors, if any.

                (d)        Benefits.

                        (i)        Paid Time Off. Executive shall be entitled to
paid time off (“PTO”) in accordance with HemaCare’s Employee Handbook and as
outlined in her offer letter dated May 9, 2007. PTO shall accrue as stated in
HemaCare’s Employee Handbook. Once the maximum accrual amount has been reached,
no additional PTO will be earned until previously accrued PTO time is used.
Executive will not be given retroactive credit for any period of time in which
Executive did not accrue PTO because Executive was at the maximum. At year-end,
any accrued, unused PTO at or below the maximum accrual amount will carry over
to the subsequent year. Executive shall request PTO as far in advance as
possible. PTO shall be scheduled so as to provide adequate coverage of
Executive’s job and staff requirements. Executive must use accrued PTO for
absences away from work to the fullest extent permitted by law. PTO does not
accrue during unpaid leaves of absence or other periods of inactive service.

-2-

 

                        (ii)        Other Benefits. As Executive becomes
eligible, Executive shall have the right to participate in and receive benefits
from applicable present and future benefit plans specified in HemaCare’s
Employee Handbook. The eligibility for, amount and extent of benefits to which
Executive may be entitled shall be governed by the specific benefit plans, as
amended from time to time. HemaCare reserves the ability, in its sole
discretion, to adjust Executive’s benefits provided under this Agreement. No
statement concerning benefits or compensation to which Executive is entitled
shall alter in any way the terms of this Agreement, any renewal thereof, or its
termination.

                (e)        Expenses. HemaCare shall reimburse Executive for
reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties, in accordance with HemaCare’s Employee
Handbook, as it may be amended from time to time in HemaCare’s sole discretion.
Executive must obtain written approval prior to incurring any expense in excess
of $5,000.

        4.        Termination of Employment.

                (a)        By HemaCare or Executive At-Will. Executive
acknowledges that Executive’s employment at the Company shall be at-will.
Therefore, Executive acknowledges that the Company or Executive may terminate
Executive’s employment at any time, with or without notice or cause. HemaCare
shall pay to Executive any compensation then due and owing, including but not
limited to any accrued, unused PTO. Thereafter, all obligations of HemaCare
under this Agreement (except Section 5, if applicable) shall cease.

                (b)        By Disability. If, by reason of any physical or
mental disability, Executive has been or will be prevented from properly
performing the essential functions of Executive’s position for more than thirty
(30) days in any one (1) year period, even with reasonable accommodations, if
any can be provided by HemaCare without causing undue hardship on the Company,
HemaCare may terminate employment on fourteen (14) days’ advance written notice.
HemaCare shall pay Executive all compensation to which Executive is entitled,
including but not limited to any accrued, unused PTO, through the last business
day of the notice period. Thereafter, all obligations of HemaCare under this
Agreement shall cease.

                (c)        By Death. Employment shall terminate automatically on
Executive’s death. HemaCare shall pay to Executive’s beneficiaries or estate, as
appropriate, any compensation then due and owing. Thereafter, all obligations of
HemaCare under this Agreement shall cease. In the event Executive’s employment
with HemaCare terminates pursuant to this Section 4(c), Section 5 shall not
apply.

 

-3-

 

                (d)        Termination Obligations.

                        (i)        Executive agrees that all property,
including, without limitation, all equipment, tangible Confidential Information
(as defined below), documents, books, records, reports, notes, contracts, lists,
computer disks (and other computer-generated files and data), and copies
thereof, created or stored on any medium and furnished to, obtained by, or
prepared by Executive in the course of or incident to employment, belongs to
HemaCare and shall be returned promptly to HemaCare on termination of
Executive’s employment.

                        (ii)        All benefits to which Executive is otherwise
entitled shall cease on Executive’s termination, unless explicitly continued
either under this Agreement or under any specific written policy or benefit plan
of HemaCare, or unless required by law.

                        (iii)        On termination of Executive’s employment,
Executive shall be deemed to have resigned from all positions and released all
signature powers and other powers and authorities then held with HemaCare or any
HemaCare affiliate.

                        (iv)        The representations and warranties contained
in this Agreement and Executive’s obligations under this Section 4(d) on
Termination Obligations and Section 7 below on Confidential Information and all
other post termination obligations of Executive shall survive the termination of
Executive’s employment.

                        (v)        After termination, Executive shall fully
cooperate with HemaCare in all matters relating to the winding up of pending
work on behalf of HemaCare and the orderly transfer of work to other HemaCare
executives or employees. Executive shall also cooperate in the prosecution or
defense of any action brought by any third party against HemaCare that relates
in any way to Executive’s acts or omissions while employed by HemaCare.

        5.        Compensation on Change of Control. On a Change of Control, as
defined below, if (except as set forth below) Executive is employed by HemaCare
as of the date the Change of Control occurs, Executive shall be entitled to
receive a lump sum payment equal to fifty (50%) of Executive’s annual base
salary, provided Executive delivers to HemaCare an executed general release with
a Civil Code §1542 waiver (in a form acceptable to HemaCare) of all claims
relating to Executive’s employment and does not revoke such release in
accordance with its terms. The payment shall be payable to Executive at any time
within one (1) year after the Change of Control. For purposes of this Agreement
“annual base salary” shall mean one (1) year of base salary, at the highest base
salary rate Executive was paid by the Company in the twelve months prior to the
Change of Control. Anything in this Agreement to the contrary notwithstanding,
if the Company terminates Executive’s employment prior to the date the Change of
Control occurs, and if it is reasonably demonstrated by Executive that such
termination (a) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control, or (b) otherwise arose in
connection with or anticipation of a Change of Control, then for purposes of
this Agreement, Executive shall be deemed to be employed by the Company as of
the date the Change of Control occurs and thus entitled to payment pursuant to
this Section. All outstanding stock options previously granted (and not yet
lapsed) under any Company stock option plan, whether vested or unvested, shall
be accelerated and become immediately exercisable for a period not exceeding the
lesser of (i) six (6) months after Executive’s termination incident to the
Change of Control; or (ii) the expiration date of the original option term. For
purposes of this Agreement, a “Change in Control” shall mean only the
acquisition by any individual, entity or group (as defined in IRS regulations)
(a “Person”) of beneficial ownership (within the meaning of Rule 13-d-3
promulgated under the Securities Exchange Act of 1934, as amended) of more than
eighty percent (80%) of either (i) the outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”), or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), provided however that for purposes of this Section 5, the
following acquisitions of stock shall not constitute a Change of Control: (i)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (ii)
any transaction, the purpose of which is to change the state of incorporation.

-4-

 

The prior portions of this Section 5 notwithstanding, the Executive shall not be
entitled to a payment as a result of a Change in Control if the Change in
Control is a transaction with respect to the Company's shares in which the
Executive participates as a buyer, as part of a buying group or on behalf of the
buyer. Further, if management of the Company or portion thereof arrange a Change
in Control transaction with respect to the Company's shares, and the Executive
remains employed by the Company thereafter (even if the Executive does not
participate as a buyer, as part of a buying group or on behalf of the buyer),
the Executive shall not be entitled to a payment as a result of the Change in
Control.

        6.        Confidential Information.

                (a)        Acknowledgments Regarding Confidential Information.
Executive acknowledges that during Executive’s employment, Executive will learn
Confidential Information of HemaCare and its customers. “Confidential
Information” includes, but is not limited to, business information which at the
time or times concerned is not generally known to the public (other than by the
act or acts of an individual not authorized by the Company to disclose such
information) and which relates to any one or more of the aspects of the business
of the Company, including, without limitation, pricing plans; price structuring;
contract terms, financial records, business, marketing, and strategic plans;
personnel and payroll records; the identity of, contact information for, and any
other account information on customers (current and/or prospective), vendors,
and suppliers; inventions, programs, formulas, techniques, and processes;
service specifications; customer preferences; advertising sources; sales
reports; and any other Company documentation and information. Executive
acknowledges that all of the foregoing Confidential information is considered a
trade secret of HemaCare and protected both under this Agreement and Civil Code
§3426, et seq.

                (b)        Ownership of Confidential Information. Executive
recognizes that all such Confidential Information is the property of the
Company, and that any unauthorized disclosure could cause serious harm.
Executive understands that the value of such Confidential Information depends on
it remaining confidential, that the Company will depend on Executive to maintain
confidentiality and Executive accepts that position of trust. Executive will
cooperate with HemaCare and use Executive’s best efforts to prevent the
unauthorized dissemination, disclosure, use or reproduction of any Confidential
Information during and after employment, Executive will not disclose,
disseminate, reproduce or use such Confidential Information for Executive’s
benefit or for the benefit of anyone else, but only for the benefit of the
Company and as necessary to carry out Executive’s responsibilities under this
Agreement. Executive will not copy, reproduce (in whole or in part), or remove
any materials containing any such Confidential Information from HemaCare’s
premises unless required by Executive’s job or unless Executive has written
authorization from the Company. Executive shall maintain at Executive’s work
station and/or any other place under Executive’s control only such Confidential
Information as Executive has a current “need to know.” Executive shall return to
the appropriate person or location or otherwise properly dispose of Confidential
information once that need to know no longer exists. Executive shall not make
copies of or otherwise reproduce Confidential Information unless there is a
legitimate business need for reproduction.

-5-

 

                (c)        Computer Data and Electronic Systems. Executive
acknowledges that the Company’s computer and other electronic systems and all
related equipment and databases are the property of HemaCare and contain
Confidential Information belonging to the Company. Executive acknowledges that
all such systems and equipment may be monitored by the Company at any time, in
the Company’s discretion. Executive acknowledges that Executive has no
expectation of privacy in connection with the use of said systems and equipment
and consents to HemaCare’s monitoring. Executive agrees to take all steps
necessary to protect the equipment and the information stored on the equipment
from improper use, disclosure or dissemination.

                (d)        Third-Party Information. Executive acknowledges that
HemaCare has received and in the future will receive from third parties
(including the Company’s customers) their confidential information subject to a
duty to maintain the confidentiality of this information and to use it only for
certain limited purposes. Executive agrees that Executive owes the Company and
these third parties, a duty to hold all such confidential information in the
strictest confidence and not to disseminate, disclose or use it, except as
necessary to perform Executive’s obligations hereunder and as is consistent with
the Company’s agreement with third parties.

                (e)        Interference with Business. To avoid disruption of
HemaCare’s business, Executive agrees that for a period of one (1) year after
termination of employment, Executive shall not, directly or indirectly, either
on behalf of Executive or on behalf of any other individual or entity, including
any competitor of the Company, (i) solicit any customer of the Company known to
Executive during Executive’s employment to have been a customer, or (ii) solicit
for employment any person employed by the Company, through the use, in any way,
of the Company’s trade secrets (as defined above). Executive acknowledges and
agrees that these restrictions are required for legitimate business purposes to
protect HemaCare’s trade secrets and are not intended to create an unlawful
restriction on competition or solicitation. Executive acknowledges and agrees
this Section of the Agreement is binding and enforceable pursuant to Edwards v.
Arthur Andersen LLP (2008) 44 Cal.4th 937 and its progeny, including but not
limited to The Retirement Group, Inc. v. Galante (2009) 176 Cal.App.4th 1226.

        7.        Notices. Any notice or other communication under this
Agreement must be in writing and shall be effective on delivery by hand, upon
facsimile transmission to HemaCare (but only on receipt by Executive of a
written confirmation of receipt), or three (3) business days after deposit in
the United States mail, postage prepaid, certified or registered, and addressed
to HemaCare or to Executive at the corresponding address or fax number (if any)
below. Executive shall be obligated to notify HemaCare in writing of any change
in address. Notice of change of address shall be effective only when done in
accordance with this Section.

 

  HemaCare’s Notice Address: Executive’s Notice Address:   Attn.: Steven Gerber,
M.D. Lisa Bacerra   15350 Sherman Way #350 11 Lucas Court   Van Nuys, CA 91406
Newbury Park, CA  91320   Fax No.: (818) 251-5356 Fax No.:  ______________

-6-

 

        8.        Action by HemaCare. All actions required or permitted to be
taken under this Agreement by HemaCare, including, without limitation, exercise
of discretion, consents, waivers, and amendments to this Agreement, shall be
made and authorized only by the Board of Directors.

        9.        Integration. This Agreement is intended to be the final,
complete, and exclusive statement of the terms of Executive’s employment by
HemaCare. This Agreement supersedes all other prior and contemporaneous
agreements and statements, whether written or oral, express or implied,
pertaining in any manner to the employment of Executive, and this Agreement may
not be contradicted by evidence of any prior or contemporaneous statements or
agreements.

        10.        Amendments; Waivers. This Agreement may not be amended except
by an instrument in writing signed by each of the parties. No failure to
exercise and no delay in exercising any right, remedy, or power under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, or power under this Agreement preclude any other
or further exercise thereof, or the exercise of any other right, remedy, or
power provided herein or by law or in equity.

        11.        Assignment; Successors and Assigns. Executive shall have no
power to, and agrees Executive will not purport to assign, sell, transfer,
delegate, or otherwise dispose of, whether voluntarily or involuntarily, or by
operation of law, any rights or obligations under this Agreement. Any such
purported assignment, transfer, or delegation shall be null and void. This
Agreement shall bind and shall benefit the parties and their respective heirs,
legal representatives, successors, and permitted assigns, and shall not benefit
any person or entity other than those specifically enumerated in this Agreement.

        12.        Severability. If any provision of this Agreement or its
application to any person, place, or circumstance, is held by a court of
competent jurisdiction to be invalid, unenforceable, or void, such provision
shall be enforced to the greatest extent permitted by law, and the remainder of
this Agreement and such provision as applied to other persons, places, and
circumstances shall remain in full force and effect.

        13.        Attorneys’ Fees. In any legal action or other proceeding
brought to enforce or interpret the terms of this Agreement the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs.

        14.        Injunctive Relief. If Executive breaches or threatens to
breach any of the covenants in this Agreement the parties acknowledge and agree
that the damage or imminent damage to HemaCare’s operations or its goodwill
would be irreparable and extremely difficult to estimate, making any remedy at
law or in damages inadequate. Accordingly, HemaCare shall be entitled to
injunctive relief in the event of any breach or threatened breach in addition to
any other relief (including damages) available to HemaCare under this Agreement
or under law, without the need to post bond.

        15.        Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California.

-7-

 

        16.        Interpretation. The provisions of this Agreement have been
negotiated by the parties and are the result negotiation. Accordingly, this
Agreement shall be construed as a whole, with each provision construed according
to its fair meaning, and not strictly in favor of or against any party. By way
of example and not in limitation, this Agreement shall not be construed in favor
of the party receiving a benefit nor against the party responsible for any
particular language in this Agreement. Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement

        17.        Miscellaneous.

                (a)        The Company’s obligation to make the payments
provided for in Section 5 of this Agreement if any, shall not be affected by any
set-off, counterclaim, recoupment defense or other claim, right or action which
the Company may have against Executive or others.

                (b)        In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amount
payable under Section 5, if any. Such amount shall not be reduced whether or not
Executive obtains other employment.

                (c)        The Company shall have no liability for any tax
liability of Executive attributable to any payments made under this Agreement.
The Company may withhold from any amount payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

                (d)        Anything in this Agreement to the contrary
notwithstanding, (i) in the event that any payment to or for Executive’s benefit
(whether payable pursuant to the terms of this Agreement or otherwise) would not
be deductible by the Company as a result of Section 280G of the Code, the
aggregate amount payable under Section 5, if any, shall be reduced (but not
below zero ($0.00) dollars), so that after giving effect to such reduction, no
payment to or for Executive’s benefit will fail to be deductible because of
Section 280G, and (ii) if Executive establishes (in accordance with Section
280G) that all or any portion of the aggregate “parachute payments” (as defined
in Section 280G) payable to or for Executive’s benefit constitute reasonable
compensation for services actually rendered, and if the present value of all
such “parachute payments” which constitute reasonable compensation exceeds two
hundred ninety-nine percent (299%) of Executive’s “base amount” (as defined in
Section 280G), Executive shall be entitled to receive an amount equal to (but
not greater than) the present value of all such “parachute payments” which
constitute reasonable compensation. For purposes of this subsection (d), the
“present value” of any payment shall be determined by using a discount rate
equal to 120 percent of the applicable federal rate (determined under Section
1274(d) of the Code, compounded semiannually. If it is established that,
notwithstanding the good faith of Executive and the Company in applying the
terms of this subsection (d), the aggregate “parachute payments” paid to or for
Executive’s benefit are in an amount that would result in any portion of such
“parachute payments” not being deductible, Executive shall have an obligation to
pay the Company upon demand an amount equal to the sum of (1) the excess of the
aggregate “parachute payments” paid to or for Executive’s benefit over the
aggregate “parachute payments” that could have been paid to or for Executive’s
benefit without any portion of such “parachute payments” not being deductible;
and (2) interest on the amount set forth in clause (1) of this sentence at the
applicable federal rate (as defined in Section 1274(d) of the Code), compounded
semiannually, from the date of the receipt of such excess by or for Executive’s
behalf until the date of such payment.

-8-

 

                (e)        Notwithstanding any provision in this Agreement to
the contrary, the Agreement is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted in a manner consistent with
such intention. If, upon separation from employment, Executive is a “specified
employee” (as defined in Section 409A), the Company shall defer payment of
“nonqualified deferred compensation” subject to Section 409A payable as a result
of and within six (6) months following Executive’s separation from employment
until the earlier of (i) ten (10) days after the Company receives notification
of Executive’s death, or (ii) the first business day of the seventh (7th) month
following Executive’s separation from employment. Any such delayed payment shall
be made without interest.

        18.        Executive Acknowledgment. Executive acknowledges (i)
Executive had the opportunity to consult legal counsel in regard to this
Agreement; (ii) Executive has read and understands this Agreement; (iii)
Executive is fully aware of its legal effect; and (iv) Executive has entered
into this Agreement it freely and voluntarily and based on Executive’s own
judgment and not on any representations or promises other than those contained
in this Agreement.

        The parties have duly executed this Agreement as of the date first
written above.

 

  HemaCare Corporation     /s/ Lisa Bacerra /s/ Steven Gerber Lisa Bacerra
Steven Gerber, M.D. Chief Financial Officer Chairman of the Board

 

-9-

 

